        Case 8:20-cv-02415 Document 1 Filed 12/23/20 Page 1 of 9 Page ID #:1



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   BRENT A. WHITTLESEY (Cal. Bar No. 73493)
     Assistant United States Attorney
 6   Asset Forfeiture Section
          Federal Courthouse, 14th Floor
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
 9        E-mail: brent.whittlesey@usdoj.gov
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                          UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                SOUTHERN DIVISION
15   UNITED STATES OF AMERICA,               No. 8:20-CV-02415
16             Plaintiff,                    VERIFIED COMPLAINT FOR FORFEITURE
17                  v.                       18 U.S.C. § 981(a)(1)(C)
18   $230,520.00 IN U.S. CURRENCY,
                                             [IRS-CI]
19             Defendant.
20

21        The United States of America brings this claim against
22   $230,520.00 in U.S. Currency and alleges as follows:
23                             JURISDICTION AND VENUE
24        1.   This is a civil forfeiture action brought pursuant to 18
25   U.S.C. §§ 981(a)(1)(C).
26        2.   This court has jurisdiction over the matter under 28 U.S.C.
27   §§ 1345 and 1355.
28        3.   Venue lies in this district pursuant to 28 U.S.C. § 1395.
        Case 8:20-cv-02415 Document 1 Filed 12/23/20 Page 2 of 9 Page ID #:2



 1                              PERSONS AND ENTITIES

 2        4.    The plaintiff in this action is the United States of
 3   America.
 4        5.    The defendant in this action is $230,520.00 in U.S.
 5   Currency (the “defendant currency”).       The defendant currency was
 6   seized on June 11, 2019 during the execution of a federal search
 7   warrant at the following locations:
 8              a.   $8,603.00 seized at 10161 Bolsa Avenue, Unit 207A,
 9   Westminster, California.
10              b.   $13,699.00 seized at 9039 Bolsa Avenue, Suite 206,
11   Westminster, California.
12              c.   $208,218.00 seized at Rosemary and Jimmy Pham’s Midway
13   City, California residence (the “Pham Residence”). 1
14        6.    The defendant currency is currently in the custody of the
15   Internal Revenue Service in this District, where it shall remain
16   subject to this court’s jurisdiction during the pendency of this
17   action.
18        7.    The interests of Anton Nguyen (“Nguyen”), Rosemary Pham and
19   Jimmy Pham may be adversely affected by these proceedings.
20                              BASIS FOR FORFEITURE

21        8.    This complaint arises from an investigation by the Criminal
22   Investigative Division of the Internal Revenue Service (“IRS-CI”) of
23   a scheme to obtain fraudulent federal income tax refunds.
24

25

26

27
          1 Pursuant to Local Rule 5.2-1, only the city and state of
28   personal residence addresses are set forth in this Complaint.

                                            2
        Case 8:20-cv-02415 Document 1 Filed 12/23/20 Page 3 of 9 Page ID #:3



 1   SUMMARY OF FRAUDULENT SCHEME

 2        9.     As set forth in more detail below, John Tran (“Tran”)
 3   caused fraudulent federal income tax returns to be filed that claimed
 4   extensive refunds to which the taxpayers were not entitled.           Tran
 5   shared the proceeds of the fraud scheme with Nguyen, Rosemary Pham
 6   and Jimmy Pham.
 7        10.    Beginning in at least 2012, Tran, Nguyen, Rosemary Pham and
 8   Jimmy Pham committed various federal offenses.         Tran was employed by
 9   the County of Orange, Social Services Agency (“SSA”).          Tran would
10   abuse his position of public trust to steal personal identifying
11   information (sometimes referred to herein as “PII”) belonging to SSA
12   clients and others.    These persons were typically SSA applicants or
13   clients, with whom Tran met when they went to SSA for assistance.
14   Tran and his co-schemers would then use the stolen PII to
15   fraudulently obtain money from the United States of America, the
16   State of California, the County of Orange and from financial
17   institutions.   The fraudulent acts included the filing of false
18   Federal and state tax returns in the names of the identity theft
19   victims, welfare fraud, underreporting income and falsely claiming
20   deductions on their personal tax returns, as well as obtaining
21   Federal income tax refunds to which the victims were not entitled.
22        11.    Between 2012 and 2019, Tran caused the Internal Revenue
23   Service (“IRS”) to issue tax refund payments purportedly to Tran’s
24   SSA clients but which were actually diverted to Tran and his co-
25   schemers.   The returns were fraudulent insofar as the taxpayers did
26   not actually file the returns or authorize Tran to file the returns
27   on their behalf.   Additionally, the returns falsely reported income
28

                                            3
        Case 8:20-cv-02415 Document 1 Filed 12/23/20 Page 4 of 9 Page ID #:4



 1   and in many instances falsely claimed individuals as dependents in

 2   order to maximize the amount of the fraudulent tax refund that Tran

 3   could obtain.

 4   OPERATION OF THE FRAUDULENT SCHEME

 5        12.   In 2012, Tran was employed by the SSA as a case worker.          In
 6   connection with his employment, Tran had access to the PII of persons
 7   who received benefits from the SSA.
 8        13.   Tran obtained corporate identifying information concerning
 9   an inactive California corporation, DT Complete, from a friend and
10   owner of the corporation.
11        14.   Tran was acquainted with Nguyen, who was a tax preparer.
12   Tran asked Nguyen to generate fraudulent IRS Form 1099-MISC’s
13   (“1099s”) using the PII of SSA clients.        A Form 1099 is a statement
14   of income issued by the payor to a taxpayer, with a copy provided to
15   the IRS.   The 1099s gave the appearance that the taxpayer actually
16   received income which would in turn, when combined with claimed
17   deductions and tax credits, entitle the purported taxpayer to a tax
18   refund.
19        15.   One of Tran’s SSA clients introduced Tran to Rosemary Pham,
20   who was also a tax return preparer.        Rosemary Pham also prepared
21   fraudulent 1099s for Tran.
22        16.   After receiving the fraudulent 1099s prepared by Nguyen and
23   Rosemary, Tran filed tax returns that claimed refunds of federal
24   income tax from the IRS.
25        17.   When Tran received the refunds from the IRS, he regularly
26   shared the fraudulently obtained refunds with Nguyen, Rosemary, and/
27

28

                                            4
        Case 8:20-cv-02415 Document 1 Filed 12/23/20 Page 5 of 9 Page ID #:5



 1   or the SSA clients whose personal identifying information he used to

 2   obtain the money.

 3        18.    None of the SSA clients who submitted 1099s purportedly

 4   issued by DT Complete to the IRS were actually paid any money by DT

 5   Complete.

 6        19.    In some cases the refunds paid to SSA clients were

 7   deposited by the IRS directly into Tran’s bank account or accounts

 8   established in the names of stolen identities.         In other cases, a

 9   refund check from the IRS was sent to addresses controlled by Tran,

10   Nguyen, or Rosemary, and funds were deposited by Tran.

11        20.    Rosemary told Tran that she could prepare amended returns

12   for some of Tran’s SSA clients and obtain even larger refunds from

13   the IRS.    Tran agreed to file amended returns in the names of his SSA

14   clients without their knowledge.      Tran forged the names of the

15   taxpayers on the amended returns prepared by Rosemary and submitted

16   the returns to the IRS.

17        21.    As part of the scheme, Nguyen prepared federal income tax

18   returns for DT Complete, using DT Complete’s Employer Identification

19   Number, that purported to show it was an operating company, and that

20   it had issued the fraudulent 1099s.        In fact, DT Complete had no

21   business and had not made any of the payments reflected in the 1099s.

22        22.    Subsequently, Tran created a new company called CN

23   Complete, using the name of one of his former SSA clients who no

24   longer lived in the United States.         CN Complete had no actual

25   business and was a fictitious entity created for the sole purpose of

26   furthering the scheme.    Tran then started issuing 1099s on behalf of

27

28

                                            5
        Case 8:20-cv-02415 Document 1 Filed 12/23/20 Page 6 of 9 Page ID #:6



 1   CN Complete that purported to show payments by the corporation to

 2   taxpayers.    In fact, CN Complete made no payments.

 3        23.     Tran engaged Nguyen to prepare federal income tax returns

 4   for CN Complete.    Tran provided Nguyen with all the individuals’

 5   information used to create 1099s, and Nguyen prepared returns that

 6   purported to show a net tax loss for CN Complete.         This was done so

 7   that CN Complete would not show a purported tax liability on its

 8   return.

 9        24.     In circumstances where the SSA client was aware of the

10   scheme, the perpetrators of the scheme retained 30 percent of the

11   fraudulently obtained income tax refunds, and gave 70 percent to the

12   SSA clients who filed fraudulent returns.        Tran split the 30 percent

13   of the scheme proceeds evenly with Rosemary Pham, so they each

14   received 15 percent of the total refunds.

15        25.     Pham also obtained refund checks from the IRS payable to

16   SSA clients.    When refund checks were received at addresses

17   controlled by Pham, she notified the SSA clients and took them to

18   check cashing businesses in Orange County, California and cashed the

19   checks.    Pham then gave a portion of the cash received from the IRS

20   refund checks to the SSA taxpayer, and retained a portion of the

21   funds for herself.

22        26.     Between May 8, 2012 and April 16, 2019, Pham made a total

23   of 401 cash deposits into her accounts at Wells Fargo Bank, JP Morgan

24   Chase Bank, Citibank, Cathay Bank, Bank of America, and Union Bank.

25   These cash deposits totaled $1,524,131.24.

26        27.     On July 11, 2019, agents of IRS-CI executed federal search

27   warrants at several locations, including

28

                                            6
        Case 8:20-cv-02415 Document 1 Filed 12/23/20 Page 7 of 9 Page ID #:7



 1                 a.   The offices of Victory Tax Service located at 9039

 2   Bolsa Avenue, Suite 206, Westminster, California, a business owned by

 3   Rosemary Pham and Jimmy Pham.

 4                 b.   The Pham Residence.

 5                 c.   The offices of Century Travel & Income Tax located at

 6   10161 Bolsa Avenue, Unit 207A, Westminster, California, a business

 7   owned by Nguyen.

 8           28.   During the searches, agents recovered the defendant

 9   currency in the locations set forth above.

10           29.   Based on the above, plaintiff United States of America

11   alleges that the defendant currency constitutes or is derived from

12   proceeds traceable to violations of 18 U.S.C. §§ 1341 (mail fraud),

13   and 1343 (wire fraud), each of which is a specified unlawful activity

14   as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(B).           The

15   defendant currency is therefore subject to forfeiture pursuant to 18

16   U.S.C. § 981(a)(1)(C).

17           WHEREFORE, plaintiff United States of America prays:

18           (a)   that due process issue to enforce the forfeiture of the

19   defendant currency;

20           (b)   that due notice be given to all interested parties to

21   appear and show cause why forfeiture should be not be decreed;

22   / / /

23

24

25

26

27

28

                                              7
        Case 8:20-cv-02415 Document 1 Filed 12/23/20 Page 8 of 9 Page ID #:8



 1        (c)   that this Court decree forfeiture of the defendant currency

 2   to the United States of America for disposition according to law; and

 3        (d)   for such other and further relief as this Court may deem

 4   just and proper, together with the costs and disbursements of this

 5   action.

 6   Dated: December 23, 2020           NICOLA T. HANNA
                                        United States Attorney
 7                                      BRANDON D. FOX
                                        Assistant United States Attorney
 8                                      Chief, Criminal Division
                                        STEVEN R. WELK
 9                                      Assistant United States Attorney
                                        Chief, Asset Forfeiture Section
10

11                                         /s/ Brent A. Whittlesey
                                        BRENT A. WHITTLESEY
12                                      Assistant United States Attorney
13                                      Attorneys for Plaintiff
                                        UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            8
Case 8:20-cv-02415 Document 1 Filed 12/23/20 Page 9 of 9 Page ID #:9
